Case 1:20-cv-23178-WPD Document 15 Entered on FLSD Docket 11/17/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO. 20-23178-CIV-DIMITROULEAS

  MOUNTECH IP LLC,

         Plaintiff,

  vs.
  TRACFONE WIRELESS, INC., et al.,

        Defendant.
  ___________________________________/


                      ORDER APPROVING VOLUNTARY DISMISSAL

         THIS CAUSE is before the Court upon Plaintiff’s Notice of Voluntary Dismissal Without

  Prejudice (the “Notice”) [DE 14], filed herein on November 17, 2020. The Court has carefully

  reviewed the Notice and is otherwise fully advised in the premises.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1. The Notice [DE 14] is hereby APPROVED.

         2. This case is DISMISSED WITHOUT PREJUDICE.

         3. The Clerk is directed to DENY any pending motions as moot and CLOSE this case.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 17th day of November, 2020.




  Copies to:
  Counsel of Record
